United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0952
Issued: September 1, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 29, 2017 appellant filed a timely appeal from a February 23, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). The most recent merit
decision was a November 16, 2016 decision of the Board which became final after 30 days of
issuance.1 OWCP has not issued a merit decision since the Board’s November 16, 2016 merit
decision. As the March 29, 2017 OWCP decision is the only decision issued within 180 days of
this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

1

20 C.F.R. § 501.6(d).

2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case was previously before the Board.3 The facts of the case as presented in the
prior decision are incorporated herein by reference. The relevant facts are set forth below.
On January 11, 2016 appellant, then a 71-year-old retired distribution clerk, filed a
traumatic injury claim (Form CA-1) alleging that on June 23, 1996 she was injured when her
supervisor asked her to lift a 70-pound sack of mail, which she alleged was outside of her work
restrictions. A supervisor noted on the claim form that appellant had retired 15 years ago and
that the alleged injury occurred 20 years ago.
By decision dated February 24, 2016, OWCP denied appellant’s claim. It found that the
claim was untimely filed, as the alleged date of injury was June 23, 1996, but the claim was not
filed until January 20, 2016, which was beyond the three-year time limit. OWCP also found that
appellant had not submitted evidence that her supervisor had actual knowledge within 30 days of
the alleged injury.
On March 11, 2016 appellant requested reconsideration of OWCP’s February 24, 2016
decision.
By decision dated March 23, 2016, OWCP denied appellant’s request for
reconsideration.
On May 6, 2016 appellant filed a timely appeal to the Board from the February 24, 2016
merit decision and the March 23, 2016 nonmerit decision of OWCP. By decision dated
November 16, 2016, the Board found that appellant had not submitted sufficient evidence to
establish that her claim was timely filed.4 The Board noted that the only evidence provided in
support of finding that appellant had provided notice of injury to a supervisor within 30 days was
a partly illegible and incomplete memorandum dated March 19, 1997 discussing a separate claim
and noting that appellant had previously claimed a recurrence of temporary total disability on or
after June 22, 1996. The Board found that whether appellant’s claim for recurrence was
mistaken or not, the memorandum did not constitute probative evidence that appellant had
notified her immediate superior of a new employment injury on June 22 or 23, 1996, such that
her immediate supervisor would have had actual knowledge of the new injury within 30 days.
Furthermore, the Board found there was no evidence that written notice of injury was given
within 30 days. The Board also found that OWCP properly denied appellant’s March 11, 2016
request for reconsideration as the legal argument she had submitted was repetitious and the
evidence was irrelevant to the timelines issue.
On February 17, 2017 OWCP received appellant’s February 14, 2017 request for
reconsideration. With her request, appellant submitted a letter dated February 10, 2017 in which
she alleged that she had notified her supervisor of the claimed incident of “June 22, 1996.” She
stated that her supervisor had filled out the wrong form intentionally. Appellant alleged that, in a
telephonic conversation with an OWCP representative, the representative had told her that her

3

Docket No. 16-1131 (issued November 16, 2016).

4

Id.

2

claim file had been deleted, and alleged that OWCP engaged in fraudulent conduct.5 She further
noted that her treating physician had found that she reached maximum medical improvement on
October 16, 2006, and diagnosed her with additional psychiatric illnesses related to the original
injury.6
By decision dated February 23, 2017, OWCP denied appellant’s request for
reconsideration. It found that appellant had not submitted any evidence or legal arguments not
previously considered, or any new and relevant pertinent evidence in support of her request for
reconsideration.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a), OWCP’s
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.7 Section 10.608(b) of OWCP’s regulations
provide that when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(3), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.8
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
The underlying issue is whether appellant has submitted sufficient evidence to establish
that she filed her June 23, 1996 claim in a timely manner, or that she provided a written notice of
a new injury to her supervisor within 30 days, or that her supervisor had actual knowledge of the
new injury.
With her February 17, 2017 request for reconsideration, appellant submitted a narrative
statement containing a series of allegations. She stated that her supervisor had filled out the
wrong form intentionally. However, this statement is irrelevant as it does not address whether
her supervisor had actual knowledge of an employment-related injury within 30 days of its
occurrence.9 Appellant alleged that, in a telephonic conversation with OWCP, she had been told
5

There is no record of a telephonic conversation with an OWCP hearing representative in which the
representative told appellant that her claim file had been deleted. The Board notes that the claim file for OWCP File
No. xxxxxx822 has not been deleted.
6

This alleged report was not submitted to the case record.

7

20 C.F.R. § 10.606(b)(3); D.K., 59 ECAB 141, 146 (2007).

8

20 C.F.R. § 10.608(b); see K.H., 59 ECAB 495, 499 (2008).

9

The Board has held that the submission of evidence or argument which does not address the particular issue
involved does not constitute a basis for reopening a case. M.N., Docket No. 16-1410 (issued June 28, 2017);
Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

3

that her claim file had been deleted. She alleged that the OWCP claims examiner engaged in
fraudulent conduct. The Board notes that there is no record of a telephonic conversation with
OWCP in which appellant was told that her claim file had been deleted. The Board further notes
that OWCP’s File No. xxxxxx822 has not been deleted, as this is the file on appeal. Appellant
further noted that her treating physician had found that she reached maximum medical
improvement on October 16, 2006, and diagnosed her with additional psychiatric illnesses
related to the original injury. However, this report was not submitted to the case record.
Appellant’s allegations in her reconsideration request neither showed that OWCP erroneously
applied or interpreted a specific point of law, nor advanced a relevant legal argument not
previously considered by OWCP. Her allegations did not address the underlying issue in this
case,10 and therefore she has not met her burden under the first or second requirements of
5 U.S.C. § 8128(a).
A claimant may also be entitled to a merit review by submitting pertinent new and
relevant evidence, but appellant did not submit any pertinent new and relevant evidence in this
claim.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by OWCP,
or constitute relevant and pertinent new evidence not previously considered. Pursuant to
20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

10

See G.G., Docket No. 16-0907 (issued March 20, 2017).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 16, 2016 is affirmed.
Issued: September 1, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

